Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 26, 2015

                                    No. 04-14-00772-CR

                                 Jonathan Jose GUILLEN,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2647
                      Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER

      Appellant’s motion to exceed the word count limit is granted.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court